         Case 8:98-cr-00520-PJM Document 651 Filed 11/19/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
____________________________________
                                     :
UNITED STATES OF AMERICA             :
                                     :
                                     :
            v.                       :      No. 98-cr-520-PJM
                                     :
                                     :
DUSTIN JOHN HIGGS                    :
____________________________________:


                                             NOTICE

       Defendant DUSTIN JOHN HIGGS, by and through undersigned counsel, respectfully

files this Notice to inform the Court of other litigation pending with respect to Mr. Higgs’s

convictions and death sentences, and with respect to the legality of current execution procedures.

       1.      Mr. Higgs’s appeal of the denial of his petition for writ of habeas corpus under 28

U.S.C. § 2241, challenging his § 924(c) convictions under United States v. Davis, 139 S. Ct.

2319 (2019), and Johnson v. United States, 576 U.S. 591 (2015), is pending in the Seventh

Circuit Court of Appeals. Higgs v. Watson, No. 20-2129. Under an extension requested by the

Government, its brief is due on November 25, 2020, while Mr. Higgs’s reply brief is due by

December 16, 2020.

       2.      Mr. Higgs intervened in litigation in the District Court for the District of

Columbia challenging the Federal Bureau of Prisons’ execution protocol. In re Federal Bureau

of Prisons’ Execution Protocol Cases, No. 1:19-mc-00145-TSC. The district court dismissed

most of Mr. Higgs’s claims, but the District of Columbia Court of Appeals yesterday reversed in

part, holding that the Eighth Amendment challenge to the protocol survives the motion to

dismiss. In re Federal Bureau of Prisons’ Execution Protocol Cases, No. 20-5329, 2020 WL
         Case 8:98-cr-00520-PJM Document 651 Filed 11/19/20 Page 2 of 3



6750375, *9 (D.C. Cir. Nov. 18, 2020). In addition, Mr. Higgs’s as-applied challenge to the

protocol remains pending in district court. His response to the Government’s motion to dismiss is

due on November 20, 2020.

                                     Respectfully submitted,


/s/ Matthew C. Lawry                                       /s/ Stephen H. Sachs
Matthew C. Lawry                                           Stephen H. Sachs
Federal Community Defender Office                          Roland Park Place
  for the Eastern District of Pennsylvania                 830 W. 40th Street, Apt. 864
Curtis Center, Suite 545-West                              Baltimore, MD 21211
601 Walnut Street                                          (410) 243-4589
Philadelphia, PA 19106                                     stephenhsachs@gmail.com
215-928-0520
Matthew_Lawry@fd.org


Dated: November 19, 2020




                                                2
         Case 8:98-cr-00520-PJM Document 651 Filed 11/19/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I, Stephen H. Sachs, hereby certify that on this 19th day of November, 2020, I

electronically filed the foregoing document using the Court’s CM/ECF system. Electronic notice

will be provided to the following individuals:


       Sandra Wilkinson                            Sujit Raman
       Debra Dwyer                                 Office of the United States Attorney
       Office of the United States Attorney        6500 Cherrywood Lane, Ste. 400
       36 S. Charles St., Fourth Floor             Greenbelt, MD 20770
       Baltimore, MD 21201

       James Crowell, IV
       United States Department of Justice
       Executive Office for United States Attorneys
       950 Pennsylvania Ave., NE, Room 2443
       Washington, DC 20530


                                                   /s/ Stephen H. Sachs
                                                   Stephen H. Sachs
